[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner brings this petition for a writ of habeas corpus alleging that he was denied his right to sentence review by the sentence review division improperly. The parties have submitted the case to this court on a stipulation of facts which has been agreed to by the court and made a part of the record. That stipulation essentially agreed that the petitioner on September 5, 1984 entered pleas of guilty to Murder G.S. 53a-54a
and kidnaping in the first degree, G.S. 33a-92(a)(2)(A). At the plea the parties understood that the state was going to argue for a life sentence, the trial court was inclined to impose fifty years and the petitioner's attorney had the right to argue for less. On October 9, 1984 the trial court, Judge Budney, imposed a total effective sentence of fifty years. On October 17, 1984 the petitioner made application for sentence review and on June 25, 1985 after a hearing the division denied review of his sentence because it determined the petitioner had pled guilty pursuant to a plea agreement. The petitioner is currently in the jurisdiction of the respondent pursuant to that judgement.
Because G.S. 51-196 makes the decision of the sentence review division final and provides no appeal, State v. Nardini,187 Conn. 109, 117, the petitioner would have had to file a writ of error pursuant to G.S. 52-273 for appellate review of the division's decision. Staples v. Pelton, 214 Conn. 195, 197. No writ of error was filed. Subsequently the agreement as described in this case which was not for a specific term of years has been held by our Supreme Court not be a "plea agreement" for the purpose of excluding sentence review under C.G. 51-195. State v.Anderson, 220 Conn. 400, 407 (1991). Obviously, since Anderson did not announce a constitutional procedural rule, it is not entitled to retroactive application in Habeas matters, Johnson v. Warden,218 Conn. 791, 798.
For the above reasons the petition is dismissed.
Corrigan, JTR